Case 3:19-cr-00001-TJC-PDB Document 61 Filed 12/12/19 Page 1 of 2 PageID 577



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

                               CASE NO. 3:19-cr-00001-TJC-PDB

UNITED STATES OF AMERICA,

v.

JOHN R. NETTLETON,
      Defendant.
_________________________________/

                           JOHN NETTLETON’S WITNESS LIST

        Defendant JOHN R. NETTLETON, by and through below counsel, hereby files this

Witness List of persons Defendant may call to testify at trial as follows:


     1. Tara Culberson
     2. Nancy Devore
     3. Dr. Christopher Gordon
     4. Shaun Grant
     5. Anthony Thibodeaux
     6. Kelly Wirful
     7. Erica Bisesi
     8. William Elflein
     9. Carrie MacNamara
     10. Michael Scherach
     11. Patrice Austin
     12. Mark Cameron
     13. Paul Tidd
     14. Julius McManus
     15. Colin Caswell
     16. Jeffrey Tidwell
     17. Kevin Robarge
     18. Julia Nettleton
     19. Lara Sabonash
     20. Any persons listed on the Government’s witness list


                                              Submitted on Dec. 12, 2019, by

                                              s/ Daniel Schwarz

                                                 1
Case 3:19-cr-00001-TJC-PDB Document 61 Filed 12/12/19 Page 2 of 2 PageID 578



                                             Daniel Schwarz
                                             FBN 84665
                                             245 SE 1st Street, Suite 404
                                             Miami, FL 33131
                                             Phone: 305-900-0481
                                             Fax: 305-503-6973
                                             Daniel@danielschwarzlaw.com

                                             Colby Vokey
                                             Texas Bar No. 24043391
                                             The Law Firm of Colby Vokey PC
                                             6924 Spanky Branch Court
                                             Dallas, TX 75248
                                             Phone: 214-697-0274
                                             Fax: 214-594-9034
                                             Email: vokeylaw@colbyvokey.com

                                             Terence Lenamon
                                             Fla. Bar No. 970476
                                             Terence Lenamon P.A.
                                             245 SE 1st Street, Ste. 404
                                             Miami, FL 33131
                                             Phone: 305-373-9911
                                             Fax: 305-503-6973
                                             Email: terry@lenamonlaw.com


                                   CERTIFICATE OF SERVICE

    I hereby certify that on Dec. 12, 2019, a true and correct copy of the foregoing was
electronically filed with the Clerk of the Court using CM/ECF, and thereby served on all interested
parties.

                                             s/ Daniel Schwarz
                                             Daniel Schwarz




                                                2
